         Case 3:19-md-02913-WHO Document 583 Filed 05/26/20 Page 1 of 4



 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                 NORTHERN DISTRICT OF CALIFORNIA
 6
                                         SAN FRANCISCO DIVISION
 7

 8       IN RE JUUL LABS, INC., MARKETING,                 Case No. 19-md-02913-WHO
         SALES PRACTICES, AND PRODUCTS
 9       LIABILITY LITIGATION                              ORDER DENYING MOTION TO AMEND
                                                           IN PART, RELATING ANTITRUST
10                                                         ACTIONS TO THIS MDL, AND
                                                           ADOPTING REVISED BRIEFING
11       This Document Relates to:                         SCHEDULE
         ALL ACTIONS
12                                                         RE: Dkt. Nos. 421, 487, 493, 515

13

14
              Plaintiffs’ Motion to Amend the Consolidated Class Action Complaint to include causes of
15
     action on behalf of direct and indirect purchasers and antitrust allegations related solely to those
16
     causes is DENIED. Dkt. No. 421.1 The antitrust allegations and causes of action will, for the time
17

18   being, remain outside of this MDL. However, as explained in a contemporaneously filed Order

19   governing the antitrust actions (Antitrust Actions), those actions will be formally related to the MDL

20   under Civil Local Rule 3-12, although they will not be considered member cases of the MDL.2 The

21
     1
       Plaintiffs’ Motion to File an Amended Consolidated Class Action Complaint to make
22   ministerial revisions and add general allegations regarding the connection between JUUL use and
     complications from COVID-19 is GRANTED. Similarly, plaintiffs’ motion is GRANTED as to
23   the filing of the Amended Consolidated Master Complaint (Personal Injury), which was not
     opposed by defendants. Dkt. No. 500.
24
     2
25     The Antitrust Actions are: Reece v. Altria Group, Inc. et al., Case No. 20-cv-02345-WHO (N.D.
     Cal.); Blomquist v. Altria Group, Inc. et al., Case No. 20-cv-02512-WHO (N.D. Cal.); Martinez v.
26   Altria Group, Inc. et al., Case No. 20-cv-02597-WHO (N.D. Cal.); Deadwyler v. Altria Group,
     Inc. et al., Case No. 20-cv-02729-WHO (N.D. Cal.); Stiles v. Altria Group, Inc. et al., Case No.
27   20-cv-02779-WHO (N.D. Cal.); Licari v. Altria Group, Inc. et al., Case No. 20-cv-02778-WHO
     (N.D. Cal.); Flannery v. Altria Group, Inc. et al., Case No. 20-cv- 02981-WHO (N.D. Cal.);
28   Larimore, et al. v. Altria Group, Inc. et al., Case No. 20-cv- 02999-WHO (N.D. Cal.); Walsh, et
                                                                        Footnote continued on next page
                                                                      ORDER DENYING MOTION TO AMEND IN PART
                                                                      AND ADOPTING REVISED BRIEFING SCHEDULE
                                                                                     CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 583 Filed 05/26/20 Page 2 of 4



 1   Antitrust Actions will proceed, with exceptions, on a track separate from the MDL.3 This
 2   determination may be reconsidered, if necessary, as these sets of cases progress.
 3           In addition, as noted in the Minute Order following the May 15, 2020 Case Management
 4
     Conference, the following briefing schedule is ADOPTED:
 5

 6
      Date                              Event
 7
      May 29, 2020                      JLI and Altria Defendants’ Primary Jurisdiction, Preemption,
 8                                      and RICO motions to be addressed to the operative Class
                                        Action Complaint, the operative Master Complaint (Personal
 9                                      Injury- with the exception of RICO since there is no RICO
                                        claim in the Personal Injury Complaint), and exemplar
10                                      Government Entity bellwether complaint(s) to be selected from
                                        those amended on or before May 8, 2020.
11
                                        Altria-Specific Motion to Dismiss Plaintiffs’ RICO and UCL
12                                      Claims from the operative Class Action Complaint
                                        JLI and Altria Defendants’ Opening Briefs Regarding Motion
13                                      to Dismiss Claims of California Subclass in the operative Class
                                        Action Complaint
14
      June 5, 2020                      Submissions in support of the above motions by Director
15                                      Defendants
      June 22, 2020                     JLI and Altria Defendants’ Opening Briefs on Bellwether
16                                      Government Entity Claims
17    June 29, 2020                     Plaintiffs’ Oppositions to Motions re Primary Jurisdiction,
                                        Preemption, and RICO
18                                      Plaintiffs’ Oppositions to Altria-Specific Motions
19
                                        Plaintiffs’ Opposition to the JLI and Altria Defendants’ Motion
20                                      to Dismiss Claims of California Subclass operative Class
                                        Action Complaint
21

22

23
     al. v Altria Group, Inc. et al., Case No. 20-cv-3183-WHO (N.D. Cal.). The Clerk’s Office shall
24   relate each of these cases to the MDL, but they should not be categorized as member cases of the
     MDL.
     3
25     As explained in the contemporaneously filed Order in the Antitrust Actions, I am inclined at
     least with respect to discovery to have the Antitrust Actions trail the discovery in the MDL, as
26   that will be the most significant area of overlap between the MDL and the Antitrust Actions.
     How exactly that will work and other possible coordination between the proceedings will be
27   discussed at a coordinated Case Management Conference for the Antitrust Actions, set
     immediately after the next MDL CMC on June 19, 2020. I will invite lead counsel in the MDL
28   to participate in the CMC for the Antitrust Actions during the discussion of how to proceed in the
     most effective manner with the related cases.
                                                                     ORDER DENYING MOTION TO AMEND IN PART
                                                                     AND ADOPTING REVISED BRIEFING SCHEDULE
                                                                                    CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 583 Filed 05/26/20 Page 3 of 4



 1   Date                    Event
 2                           Director Defendants’ unique motions to be addressed to the
                             operative Class Action Complaint and the California Subclass
 3                           and, any crosscutting motions (as described above) to the
                             operative Master Complaint (Personal Injury-with the
 4                           exception of RICO since there is no RICO claim in the Personal
                             Injury Complaint).
 5                           Submissions in support of JLI and Altria Defendants’ Primary
                             Jurisdiction and Preemption motions to be addressed to the
 6                           operative Master Complaint (Personal Injury) by the Retailer
                             and Distributor Defendants
 7
                             Retailer and Distributor Defendants’ unique Primary
 8                           Jurisdiction, Preemption motions to be addressed to the
                             operative Master Complaint (Personal Injury)
 9
                             Retailer and Distributor Defendants’ Motions to Dismiss
10                           regarding directly filed cases
     July 1, 2020            Director Defendants’ Specific Motions to Dismiss Select
11                           Government Entity Complaints
12   July 20, 2020           JLI and Altria Defendants’ Reply in support of their Motions
                             re Primary Jurisdiction, Preemption, and RICO
13                           Altria’s Reply in support of Altria-Specific Motion
14                           JLI and Altria Defendants’ Reply in support of their Motion to
                             Dismiss Claims of California Subclass
15
                             Plaintiffs’ Opposition to the JLI and Altria Defendants’
16                           Motions to Dismiss the Selected Government Entity
                             Complaints
17   July 27, 2020           Plaintiffs’ Opposition to Director Defendants’ motions filed on
                             June 29, 2020
18
     July 31, 2020           Plaintiffs’ Opposition to Director Defendants’ Specific
19                           Motions to Dismiss Select Government Entity Complaints
                             Plaintiffs’ Opposition to Retailer and Distributor motions filed
20                           on June 29, 2020
21   August 17, 2020         JLI, Altria, and Director Defendants’ Replies in Support of
                             their Motions to Dismiss Selected Government Entity
22                           Complaints
                             Director Defendants’ Replies in support of motions filed on
23                           June 29, 2020
24                           Retailer and Distributor Defendants’ Replies in Support of their
                             motions filed on June 29, 2020
25

26
27

28
                                                        ORDER DENYING MOTION TO AMEND IN PART
                                                        AND ADOPTING REVISED BRIEFING SCHEDULE
                                                                       CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 583 Filed 05/26/20 Page 4 of 4



 1        The parties’ joint Further Case Management Statement shall be filed on June 17, 2020.
 2
          IT IS SO ORDERED.
 3

 4   Dated: May 26, 2020
 5                                                            William H. Orrick
                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                ORDER DENYING MOTION TO AMEND IN PART
                                                                AND ADOPTING REVISED BRIEFING SCHEDULE
                                                                               CASE NO. 19-MD-02913-WHO
